Citation Nr: 0718430	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from May 9, 2000.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The issue of entitlement to a higher initial evaluation for 
bilateral hearing loss will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On August 25, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant requesting a withdrawal of this appeal as to the 
issue of entitlement to service connection for diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to service connection 
for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Board received a 
signed statement from the veteran's representative on August 
25, 2005 in which he indicated that the veteran wished to 
withdraw his appeal for the issue of entitlement to service 
connection for diabetes mellitus.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal with respect to the issue of 
entitlement to service connection for diabetes mellitus and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to the 
issue of service connection for diabetes mellitus, and it is 
dismissed.


ORDER

The appeal with respect to the issue of service connection 
for diabetes mellitus is dismissed.


REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to provide him proper notice.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the law in connection with his 
claim for a higher initial evaluation for bilateral hearing 
loss.  In this regard, the record contains letters dated in 
March 2001 and December 2003 discussing the notice provisions 
and what evidence is necessary to establish service 
connection.  A letter dated in August 2002 also indicated 
what evidence was needed to substantiate a claim for an 
increased evaluation for left ear hearing loss.  However, 
those letters did not notify the veteran as to what evidence 
is necessary to substantiate his claim for a higher initial 
evaluation for bilateral hearing loss, nor did they advise 
him to submit any evidence in his possession that that 
pertains to the claim.  The Court has indicated that such 
specific notice is required to comply with the law. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

In addition, the Board notes that the veteran was afforded VA 
audio examinations in April 2001 and October 2002.  However, 
his representative submitted a statement in April 2007 in 
which he claimed that the October 2002 VA examination was 
inadequate for rating purposes.  In this regard, he contended 
that the examination was too old to accurately evaluate the 
current severity of the veteran's hearing loss.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected bilateral hearing loss.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for bilateral hearing loss.  The letter 
should inform him of the information and 
evidence that is necessary to 
substantiate the claim for a higher 
initial evaluation; (2) inform him about 
the information and evidence that VA 
will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01- 1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his bilateral 
hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to report all signs and 
symptoms necessary for rating the 
disability.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


